
	

113 HR 29 IH: Mobile Medical Homeless Health Improvement Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 29
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to improve the
		  provision of medical services to the homeless.
	
	
		1.Short titleThis Act may be cited as the
			 Mobile Medical Homeless Health Improvement Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)The number of
			 people experiencing homelessness on a single night increased by 1.1 percent
			 from 643,067 in January 2009 to 649,917 in January 2010. California, New York,
			 and Florida accounted for 40 percent of the total homeless population.
			(2)A
			 total of 79,446 family households, including 241,951 persons in families, were
			 homeless as of January 2010. Since 2009, the number of homeless families
			 increased 1.2 percent, and the number of homeless persons in families increased
			 1.6 percent.
			(3)The number of
			 people who were chronically homeless, persons with severe disabilities and
			 long-term homeless histories, decreased 1 percent between 2009 and 2010, from
			 110,917 to 109,812.
			(4)Out of those
			 homeless individuals in a shelter, 34.7 percent suffered from substance abuse
			 and 26.2 percent had a serious mental illness.
			(5)Mobile medical
			 health care services can effectively reach homeless populations and provide
			 primary care, screenings, dental care, medications, behavioral health care,
			 immunizations, lab tests, case management, benefits assistance and assessments,
			 and triage.
			(6)Mobile medical
			 health care services can provide health care to homeless adults and children in
			 urban, rural, and suburban areas.
			(7)The average cost
			 of a visit to a provider of mobile medical health care services is
			 significantly below the average cost of an emergency department visit. Visiting
			 a mobile medical health care service instead of the emergency department can
			 result in a cost savings of more than $800 per visit.
			3.Improving access
			 of homeless individuals to medical servicesSubpart I of Part D of title III of the
			 Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the
			 end the following new section:
			
				330M.Partnerships
				to improve access of homeless individuals to medical services
					(a)In
				generalThe Secretary may
				award grants, contracts, or cooperative agreements to eligible entities
				described in subsection (b) to enable such entities to improve access of
				homeless individuals to mobile medical health care services.
					(b)Eligible
				entitiesTo be eligible for a
				grant, contract, or agreement under this section an entity shall—
						(1)be a partnership
				consisting of—
							(A)one or more
				hospitals; and
							(B)one or more other
				local health care facilities, including clinics, health centers, primary care
				facilities, mental health centers, pharmacies, or other mobile medical assets
				(as such term is defined for purposes of section 319C–2), whether or not such a
				local health care facility is owned (either in whole or in part) by a
				partnering hospital described in subparagraph (A); and
							(2)submit to the
				Secretary, an application at such time, in such manner, and containing such
				information as the Secretary may require.
						(c)Use of
				fundsA grant, contract, or
				agreement awarded under this section may be expended only for activities to
				increase access of homeless individuals to mobile medical services, including
				primary health services (as defined in section 330(b)(1)), substance abuse
				services (as defined in section 330(h)(5)), and mental health
				counseling.
					(d)Limitation on
				awardsA hospital or health
				care facility shall not be eligible for a grant, contract, or agreement under
				this section with respect to more than one partnership described in subsection
				(b)(1).
					(e)PreferenceIn awarding a grant, contract, or agreement
				under this section, the Secretary shall give priority to any application from a
				geographic area that has a comparatively high ratio of homeless individuals to
				non-homeless individuals.
					(f)Supplement not
				supplant requirementA grant,
				contract, or agreement awarded under this section shall be expended to
				supplement, and not supplant, the expenditures of the eligible entity involved
				and the value of in kind contributions for the delivery of services to homeless
				individuals.
					(g)Temporary
				continued provision of services to certain former homeless
				individualsIf any grantee under this section has provided
				services described in this section to a homeless individual under the grant,
				contract, or agreement awarded under this section, such grantee may,
				notwithstanding that the individual is no longer homeless as a result of
				becoming a resident in permanent housing, expend the amount so awarded to
				continue to provide such services to the individual for not more than 12
				months.
					(h)DefinitionsFor purposes of this section:
						(1)Homeless
				individualThe term
				homeless individual has the meaning given such term in section
				330(h)(5).
						(2)Mobile medical
				health care servicesThe term mobile medical health care
				service means any health care related service provided in a moveable
				vehicle or a non-permanent
				clinic.
						.
		
